1    AARON D. FORD
      Attorney General
2    JARED M. FROST (Bar No. 11132)
      Senior Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-3177 (phone)
6    (702) 486-3773 (fax)
     Email: jfrost@ag.nv.gov
7
     Attorneys for Defendants Romeo Aranas,
8    Jane Balao-Cledera, James G. Cox,
     Terry Day, James Dzurenda, Jo Gentry,
9    William Glass, Robert Hendrix,
     Willontray Holmes, Margaret Mabry,
10   E.K. McDaniel, Andelyn Olsen,
     Dionne Payton, Gary Piccinini,
11   William Reubart, Todd Riches,
     Francisco Sanchez, Toni Shegina,
12   Patrick Vejar, and Harold Wickham

13

14                           UNITED STATES DISTRICT COURT

15                                   DISTRICT OF NEVADA

16   MARGARET RUDIN,                                  Case No. 2:15-cv-02503-MMD-NJK

17                     Plaintiff,
                                                    STIPULATION AND ORDER FOR
18   v.                                              DISMISSAL WITH PREJUDICE
19   MCDANIEL, et al.,

20                     Defendants.

21

22         It is stipulated by and between Plaintiff Margaret Rudin, by and through counsel,

23   Travis N. Barrick, Esq., and Defendants Romeo Aranas, Jane Balao-Cledera, James G.

24   Cox, Terry Day, James Dzurenda, Jo Gentry, William Glass, Robert Hendrix, Willontray

25   Holmes, Margaret Mabry, E.K. McDaniel, Andelyn Olsen, Dionne Payton, Gary Piccinini,

26   William Reubart, Todd Riches, Francisco Sanchez, Toni Shegina, Patrick Vejar, and Harold

27   Wickham (“the NDOC Defendants”), by and through counsel, Aaron D. Ford, Nevada

28   Attorney General, and Jared M. Frost, Senior Deputy Attorney General, and Defendants



30                                         Page 1 of 2
1    Brian Sandoval, Barbara Cegavske, and Adam Laxalt, by and through counsel, Theresa M.
2    Haar, Senior Deputy Attorney General, that the above-captioned matter be dismissed with
3    prejudice, and that each party will bear their own attorney fees and costs. This stipulation
4    is made and based on a Settlement Agreement reached by the parties. The parties further
5    state that they have resolved this matter in its entirety, and that the Court may accordingly
6    close the case.
7           DATED this 13th day of March, 2019.
8     GALLIAN WELKER & BECKSTROM, LC                   AARON D. FORD
                                                       Attorney General
9

10     By: _/s/ Travis N. Barrick___________           By: _/s/ Jared M. Frost________________
       Travis N. Barrick, Esq.                         Jared M. Frost
11     Nevada Bar No. 9257                             Senior Deputy Attorney General
       540 E. St. Louis Avenue                         Nevada Bar No. 11132
12     Las Vegas, NV 89104                             555 E. Washington Avenue, Ste. 3900
       Attorneys for Plaintiff                         Las Vegas, NV 89101
13                                                     Attorneys for the NDOC Defendants

14
                                                       By: _/s/ Theresa M. Haar______________
15                                                     Theresa M. Haar
                                                       Senior Deputy Attorney General
16                                                     Nevada Bar No. 12158
                                                       555 E. Washington Avenue, Ste. 3900
17                                                     Las Vegas, NV 89101
                                                       Attorneys for Defendants Sandoval,
18                                                     Cegavske, and Laxalt

19

20                                              ORDER

21           IT IS SO ORDERED. The matter is DISMISSED WITH PREJUDICE and the

22   Clerk is directed to close the case.

23                                                          March 13
                                                     DATED ___________________, 2019.
24

25
                                                      UNITED STATES DISTRICT JUDGE
26

27

28


30                                             Page 2 of 2
